Exhibit 10.22

 

MEDICAL MONITOR AND CONSULTING AGREEMENT

 

This Medical Monitor and Consulting Agreement ("Agreement") is entered into
October 27, 2017, between Nuo Therapeutics Inc. ("NUO"), a Delaware Corporation
with principal offices at 209A Perry Parkway, Suite 1, Gaithersburg, MD 20877,
and Paul D. Mintz, MD ("Consultant"), located at 208 Rowledge Road,
Charlottesville, VA 22903.

 

1.        Commencement of Engagement.

 

(a)  Consultant agrees to be engaged by NUO, and NUO agrees to engage Consultant
to serve as Medical Monitor for NUO clinical trials (the "Consulting Service"):

 

With respect to the following NUO studies [CM-002 DFU Cohort Study, CM-003 VLU
Cohort Study, CM-004 PU Cohort Study], Consultant is engaged and operating only
as a Medical Monitor and is not providing any services or activities that are or
would be the responsibility of a principal investigator (PI) with respect to the
above listed studies. Consultant acknowledges and agrees that it is not
performing any duties required of a PI under the terms of this agreement.

 

The Consultant shall provide Consulting Services beginning on Nov 1, 2017 and
continuing until terminated pursuant to the provisions of Section 7 of the
Agreement.

 

(b)  Consultant shall use commercially reasonable efforts to preserve the
goodwill of all employees, clients, suppliers, and other persons having business
relations with NUO and to perform his services in a business-like manner and in
a manner that will not harm the business reputation of NUO. NUO and Consultant
agree that Consultant will travel as deemed necessary and approved by NUO during
the course of this Agreement in performing the Consulting Services.

 

(c)  The services rendered by Consultant hereunder shall be provided by
Consultant as a consultant, and not as an employee, partner, or joint venturer
of NUO.

 

(d)  Consultant shall provide Consulting Services to NUO through the performance
of Paul D. Mintz, MD and shall work under the overall direction of Pete Clausen,
or such other person as may be directed by NUO.

 

2.        Compensation.

 

(a)  As compensation for providing the Medical Monitor and Consulting Services
to NUO, Consultant will receive compensation of $2,500.00 per month. For
Consulting Services in excess of 10 hours in any month, requested by NUO and
agreed to the Consultant, the Consultant will receive $400.00 per hour. The
Consultant shall be covered under NUO's general liability insurance coverage,
but no other insurance shall be provided to the Consultant by NUO.

 

(b)  The parties agree that NUO shall not withhold from any compensation paid to
Consultant any amounts required by federal, state or local law to be paid
(including without limitation federal income tax withholding, Social Security
tax and Medicare tax). NUO shall report Consultant's compensation to the
Internal Revenue Service on a Form 1099. Consultant shall remain solely
responsible for payment of his own federal, state, and local taxes, and other
withholdings, if any.

 

INDEPENDENT CONSULTING AGREEMENT      Page  1

--------------------------------------------------------------------------------

 

 

3.        Expenses.

 

Upon presentation of reasonable documentation of expenses, the Company will
promptly reimburse Consultant for all reasonable out of pocket expenses that
Consultant incurs in connection with providing Consulting Services, such
expenses not to exceed $2,000 in any calendar month without the prior approval
of NUO.

 

4.        Limitations on Authority.

 

Consultant is an independent contractor and not an agent of NUO or any of its
affiliates for any purpose whatsoever. Consultant will have no authority to, and
agrees not to, assume or create any obligation or liability, express or implied,
on behalf of NUO or any of its affiliates or bind NUO or any of its affiliates
in any manner whatsoever. Except as provided in Section 3 of this Agreement,
Consultant agrees to be liable for its own expenses.

 

5.        Representation.

 

Consultant hereby represents and warrants to NUO that its execution, delivery
and performance of this Agreement, and the consummation of the transactions
contemplated hereby, does not and will not conflict with, contravene or result
in a violation or breach of or default under any contract, agreement or
understanding to which Consultant is a party or by which Consultant is or may be
bound, including without limitation, any non-competition or similar agreement.

 

Consultant further represents that it maintains an appropriate level of
professional insurance.

 

6.        Confidential Information.

 

Consultant agrees that all matters concerning NUO or any of its affiliates
provided to Consultant by NUO in connection with the Consulting Services will be
treated by Consultant as Confidential Information and held in strict confidence
both during and after the Consulting Term. Confidential Information means all
information related to the Company's business or operations, including without
limitation, client and supplier lists, data, marketing plans, projections,
strategies, unpublished financial information, trade secrets or discoveries
unless that information is otherwise within the public domain. Consultant shall
not disclose the Confidential Information to any individual who is not an
employee of NUO without written consent of NUO. Consultant further agrees that
it will take all steps necessary to safeguard all Confidential Information and
prevent its use, disclosure or dissemination to any other person or entity.
Consultant agrees that it will only use Confidential Information in performing
its services hereunder and for no other reason whatsoever.

 

7.        Termination.

 

This Agreement may be terminated by either party upon 30-days written notice.

 

INDEPENDENT CONSULTING AGREEMENT      Page  2

--------------------------------------------------------------------------------

 

 

8.        Entire Agreement

 

This Agreement constitutes the entire Agreement of the parties and supersedes
all prior and contemporaneous negotiations and agreements, oral or written. All
prior and contemporaneous negotiations and agreements are deemed incorporated
and merged into this Agreement and are deemed to have been abandoned if not so
incorporated. No representations, oral or written, are being relied upon by
either party in executing this Agreement other than the express representations
of this Agreement. This Agreement cannot be changed without the express written
consent of the parties.

 

9.        Miscellaneous Provisions.

 

(a)    This Agreement may not be amended or modified in any respect except by a
written instrument signed by both parties hereto.

 

(b)     This Agreement and the rights and obligations of the parties hereto
shall be construed and enforced in accordance with the laws of the State of
Maryland.

 

(c)     The captions and section headings used herein are for the purposes of
reference and convenience only, are not a part of this Agreement, and shall not
be used in construing this Agreement.

 

(d)    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and such counterparts together shall constitute one
and the same document.

 

 

 

Consultant

 

 

 

 

 

 

 

By

/s/ Paul D. Mintz

 

 

Paul D. Mintz, MD

 

 

 

              Nuo Therapeutics, Inc.               By /s/ David Jorden     David
Jorden     CEO

 

INDEPENDENT CONSULTING AGREEMENT      Page  3